Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Towards End-to-End Lane Detection: an Instance Segmentation Approach to Neven et al., hereinafter, “Neven”.
Claim 1. A processor comprising: processing circuitry to: compute, using a neural network and based at least in part on sensor data generated using one or more sensors of an ego-machine, a multi-class mask indicative of first points corresponding to a first road marking type and second points corresponding to a second road marking type; Neven [II. Method] teaches we train a neural network end-to-end for lane detection, in a way that copes with the aforementioned problem of lane switching as well as the limitations on the number of lanes. This is achieved by treating lane detection as an instance segmentation problem. The network, which we will refer to as LaneNet (cf. Fig. 2), combines the benefits of binary lane segmentation with a clustering loss function designed for one-shot instance segmentation. In the output of LaneNet, each lane pixel is assigned the id of their corresponding lane.
Neven [A. LANENET] teaches LaneNet is trained end-to-end for lane detection, by treating lane detection as an instance segmentation problem. This way, the network is not constrained on the number of lanes it can detect and is able to cope with lane changes.
Neven [A. LANENET] teaches binary segmentation the segmentation branch of LaneNet (see Fig. 2, bottom branch) is trained to output a binary segmentation map, indicating which pixels belong to a lane and which not. To construct the ground-truth segmentation map, we connect all ground-truth lane points1 together, forming a connected line per lane. Note that we draw these ground-truth lanes even through objects like occluding cars, or also in the absence of explicit visual lane segments, like dashed or faded lanes. This way, the network will learn to predict lane location even when they are occluded or in adverse circumstances. The segmentation network is trained with the standard cross-entropy loss function. Since the two classes (lane/background) are highly unbalanced, we apply bounded inverse class weighting, as described in [29].
Neven [A. LANENET] teaches instance segmentation to disentangle the lane pixels identified by the segmentation branch, we train the second branch of LaneNet for lane instance embedding (see fig. 2, top branch). Most popular detect-and-segment approaches (e.g. [14], [38]) are not ideal for lane instance segmentation, since bounding box detection is more suited for compact objects, which lanes are not. Therefore we use a one-shot method based on distance metric learning, proposed by De Brabandere et al. [5], which can easily be integrated with standard feed-forward networks and which is specifically designed for real-time applications.
compute, based at least in part on the multi-class mask, at least a first edge corresponding to the first road marking type using two or more of the first points and a second edge corresponding to the second road marking type using two or more of the second points; Neven [A. LANENET] teaches binary segmentation the segmentation branch of LaneNet (see Fig. 2, bottom branch) is trained to output a binary segmentation map, indicating which pixels belong to a lane and which not. To construct the ground-truth segmentation map, we connect all ground-truth lane points1 together, forming a connected line per lane. Note that we draw these ground-truth lanes even through objects like occluding cars, or also in the absence of explicit visual lane segments, like dashed or faded lanes. This way, the network will learn to predict lane location even when they are occluded or in adverse circumstances. The segmentation network is trained with the standard cross-entropy loss function. Since the two classes (lane/background) are highly unbalanced, we apply bounded inverse class weighting, as described in [29].
Neven [A. LANENET] teaches instance segmentation to disentangle the lane pixels identified by the segmentation branch, we train the second branch of LaneNet for lane instance embedding (see fig. 2, top branch). Most popular detect-and-segment approaches (e.g. [14], [38]) are not ideal for lane instance segmentation, since bounding box detection is more suited for compact objects, which lanes are not. Therefore we use a one-shot method based on distance metric learning, proposed by De Brabandere et al. [5], which can easily be integrated with standard feed-forward networks and which is specifically designed for real-time applications.
Neven [B. Curve Fitting Using H-Net]
Neven [Fig. 3.] Curve fitting. Left: The lane points are transformed using the matrix H generated by H-Net. Mid: A line is fitted through the transformed points and the curve is evaluated at different heights (red points). Right: The evaluated points are transformed back to the original image space.
assign a first label to the first edge and a second label to the second edge based at least in part on relative locations of the first edge and the second edge with respect to the ego-machine; Neven [A. LANENET, Clustering] teaches clustering the clustering is done by an iterative procedure. By setting _d > 6_v in the above loss, one can take a random lane embedding and threshold around it with a radius of 2_v to select all embeddings belonging to the same lane. This is repeated until all lane embeddings are assigned to a lane. To avoid selecting an outlier to threshold around, we first use mean shift to shift closer to the cluster center and then do the thresholding (see Fig. 2).
and perform one or more operations by the ego-machine based at least in part on the first edge, the second edge, the first label, and the second label. Neven [III. Results] teaches for each image, they also provide the 19 previous frames, which are not annotated. The annotations come in a json format, indicating the x-position of the lanes at a number of discretized y-positions. On each image, the current (ego) lanes and left/right lanes are annotated and this is also expected on the test set…
Claim 2. The processor of claim 1, wherein the computation of the first edge and the second edge includes performing curve fitting on at least one of the two or more of the first points or the two or more of the second points. Neven [B. Curve Fitting Using H-Net] teaches curve fitting Before fitting a curve through the lane pixels P, the latter are transformed using the transformation matrix outputted by H-Net.
Claim 3. The processor of claim 1, wherein the first points and the second points correspond to pixels of an image represented by the sensor data.  Neven [Fig. 3.] Curve fitting. Left: The lane points are transformed using the matrix H generated by H-Net. Mid: A line is fitted through the transformed points and the curve is evaluated at different heights (red points). Right: The evaluated points are transformed back to the original image space.
Claim 4. The processor of claim 1, wherein the first road marking type or the second road marking type include one or more of a dashed line, a solid line, a yellow line, a white line, an intersection line, a crosswalk line, or a lane split line. Neven [A. LANENET] teaches binary segmentation the segmentation branch of LaneNet (see Fig. 2, bottom branch) is trained to output a binary segmentation map, indicating which pixels belong to a lane and which not. To construct the ground-truth segmentation map, we connect all ground-truth lane points1 together, forming a connected line per lane. Note that we draw these ground-truth lanes even through objects like occluding cars, or also in the absence of explicit visual lane segments, like dashed or faded lanes. 

Neven (Fig. 2 leftmost image)
Claim 5. The processor of claim 1, wherein the computation of at least the first edge comprises: determining, in a unilateral direction, that a first point of the two or more first points is from a same road marking type as another first point of the two or more first points; and grouping the first point and the another first point to generate, at least in part, the first edge. Neven [B. Curve Fitting Using H-Net]
Neven [Fig. 3.] Curve fitting. Left: The lane points are transformed using the matrix H generated by H-Net. Mid: A line is fitted through the transformed points and the curve is evaluated at different heights (red points). Right: The evaluated points are transformed back to the original image space.
Claim 6. The processor of claim 1, wherein the multi-class mask is representative of confidence scores corresponding to a probability of each of the first points and the second points corresponding to at least one of the first road marking type or the second road marking type.  Neven [B. Curve Fitting Using H-Net]
Neven [Fig. 3.] Curve fitting. Left: The lane points are transformed using the matrix H generated by H-Net. Mid: A line is fitted through the transformed points and the curve is evaluated at different heights (red points). Right: The evaluated points are transformed back to the original image space.
Claim 7. The processor claim 1, wherein the computation of at least the first edge and the second edge includes using at least one of connected components labeling or directional connected components labeling. Neven [A. LANENET] teaches binary segmentation the segmentation branch of LaneNet (see Fig. 2, bottom branch) is trained to output a binary segmentation map, indicating which pixels belong to a lane and which not. To construct the ground-truth segmentation map, we connect all ground-truth lane points1 together, forming a connected line per lane. Note that we draw these ground-truth lanes even through objects like occluding cars, or also in the absence of explicit visual lane segments, like dashed or faded lanes.

Claim 8. The processor of claim 1, wherein the processor is comprised in at least one of: a control system for an autonomous or semi-autonomous machine; a perception system for an autonomous or semi-autonomous machine; a system for performing simulation operations; a system for performing deep learning operations; a system implemented using an edge device; a system implemented using a robot; or a system implemented at least partially using cloud computing resources. Neven [Introduction] teaches fully autonomous cars are the main focus of computer vision and robotics research nowadays, both at an academic and industrial level. The goal in each case is to arrive at a full understanding of the environment around the car through the use of various sensors and control modules. Camera-based lane detection is an important step towards such environmental perception as it allows the car to properly position itself within the road lanes. It is also crucial for any subsequent lane departure or trajectory planning decision. As such, performing accurate camera-based lane detection in real-time is a key enabler of fully autonomous driving. 
Claim 9. A system comprising: one or more sensors; one or more processing units; and one or more memory devices storing instructions that, when executed using the one or more processing units, cause the one or more processing units to execute operations comprising: computing, using a neural network and based at least in part on sensor data generated using the one or more sensors, a segmentation mask indicative of first points corresponding to a first label type and second points corresponding to a second label type; Neven [II. Method] teaches we train a neural network end-to-end for lane detection, in a way that copes with the aforementioned problem of lane switching as well as the limitations on the number of lanes. This is achieved by treating lane detection as an instance segmentation problem. The network, which we will refer to as LaneNet (cf. Fig. 2), combines the benefits of binary lane segmentation with a clustering loss function designed for one-shot instance segmentation. In the output of LaneNet, each lane pixel is assigned the id of their corresponding lane.
Neven [A. LANENET] teaches LaneNet is trained end-to-end for lane detection, by treating lane detection as an instance segmentation problem. This way, the network is not constrained on the number of lanes it can detect and is able to cope with lane changes.
Neven [A. LANENET] teaches binary segmentation the segmentation branch of LaneNet (see Fig. 2, bottom branch) is trained to output a binary segmentation map, indicating which pixels belong to a lane and which not. To construct the ground-truth segmentation map, we connect all ground-truth lane points1 together, forming a connected line per lane. Note that we draw these ground-truth lanes even through objects like occluding cars, or also in the absence of explicit visual lane segments, like dashed or faded lanes. This way, the network will learn to predict lane location even when they are occluded or in adverse circumstances. The segmentation network is trained with the standard cross-entropy loss function. Since the two classes (lane/background) are highly unbalanced, we apply bounded inverse class weighting, as described in [29].
Neven [A. LANENET] teaches instance segmentation to disentangle the lane pixels identified by the segmentation branch, we train the second branch of LaneNet for lane instance embedding (see fig. 2, top branch). Most popular detect-and-segment approaches (e.g. [14], [38]) are not ideal for lane instance segmentation, since bounding box detection is more suited for compact objects, which lanes are not. Therefore we use a one-shot method based on distance metric learning, proposed by De Brabandere et al. [5], which can easily be integrated with standard feed-forward networks and which is specifically designed for real-time applications.
generating, based at least in part on the segmentation mask, at least a first edge corresponding to the first label type using two or more of the first points and a second edge corresponding to the second label type using two or more of the second points; Neven [II. Method] teaches we train a neural network end-to-end for lane detection, in a way that copes with the aforementioned problem of lane switching as well as the limitations on the number of lanes. This is achieved by treating lane detection as an instance segmentation problem. The network, which we will refer to as LaneNet (cf. Fig. 2), combines the benefits of binary lane segmentation with a clustering loss function designed for one-shot instance segmentation. In the output of LaneNet, each lane pixel is assigned the id of their corresponding lane.
Neven [A. LANENET] teaches LaneNet is trained end-to-end for lane detection, by treating lane detection as an instance segmentation problem. This way, the network is not constrained on the number of lanes it can detect and is able to cope with lane changes.
Neven [A. LANENET] teaches binary segmentation the segmentation branch of LaneNet (see Fig. 2, bottom branch) is trained to output a binary segmentation map, indicating which pixels belong to a lane and which not. To construct the ground-truth segmentation map, we connect all ground-truth lane points1 together, forming a connected line per lane. Note that we draw these ground-truth lanes even through objects like occluding cars, or also in the absence of explicit visual lane segments, like dashed or faded lanes. This way, the network will learn to predict lane location even when they are occluded or in adverse circumstances. The segmentation network is trained with the standard cross-entropy loss function. Since the two classes (lane/background) are highly unbalanced, we apply bounded inverse class weighting, as described in [29].
Neven [A. LANENET] teaches instance segmentation to disentangle the lane pixels identified by the segmentation branch, we train the second branch of LaneNet for lane instance embedding (see fig. 2, top branch). Most popular detect-and-segment approaches (e.g. [14], [38]) are not ideal for lane instance segmentation, since bounding box detection is more suited for compact objects, which lanes are not. Therefore we use a one-shot method based on distance metric learning, proposed by De Brabandere et al. [5], which can easily be integrated with standard feed-forward networks and which is specifically designed for real-time applications.
determining a first label corresponding to the first edge and a second label corresponding to the second edge based at least in part on relative locations of the first edge and the second edge with respect to an ego-machine; Neven [A. LANENET, Clustering] teaches clustering the clustering is done by an iterative procedure. By setting _d > 6_v in the above loss, one can take a random lane embedding and threshold around it with a radius of 2_v to select all embeddings belonging to the same lane. This is repeated until all lane embeddings are assigned to a lane. To avoid selecting an outlier to threshold around, we first use mean shift to shift closer to the cluster center and then do the thresholding (see Fig. 2).
and performing one or more operations based at least in part on the first edge, the second edge, the first label, and the second label. Neven [III. Results] teaches for each image, they also provide the 19 previous frames, which are not annotated. The annotations come in a json format, indicating the x-position of the lanes at a number of discretized y-positions. On each image, the current (ego) lanes and left/right lanes are annotated and this is also expected on the test set… 
Claim 10. The system of claim 9, wherein the neural network is trained using a region based weighted loss function that results in back-propagation of more error at further distances from a location of a sensor used to generate training sensor data. Neven [B. Curve Fitting Using H-Net] teaches to resolve this issue we train a neural network, H-Net, with a custom loss function: the network is optimized end-to-end to predict the parameters of a perspective transformation H, in which the transformed lane points can be optimally fitted with a 2nd or 3rd order polynomial…
Neven [B. Curve Fitting Using H-Net] teaches …loss function In order to train H-Net for outputting the transformation matrix that is optimal for fitting a polynomial through lane pixels, we construct the following loss function…
Neven [page 4] teaches the last layer of the segmentation branch outputs a one channel image (binary segmentation), whereas the last layer of the embedding branch outputs a N-channel image, with N the embedding dimension. This is schematically depicted in Fig. 2. Each branch’s loss term is equally weighted and back-propagated through the network.
Claim 11. The system of claim 9, wherein the neural network is trained using a first loss function corresponding to a multi-class segmentation mask and a second loss function corresponding to a binary segmentation mask. Neven [B. Curve Fitting Using H-Net] teaches to resolve this issue we train a neural network, H-Net, with a custom loss function: the network is optimized end-to-end to predict the parameters of a perspective transformation H, in which the transformed lane points can be optimally fitted with a 2nd or 3rd order polynomial…
Neven [B. Curve Fitting Using H-Net] teaches …loss function In order to train H-Net for outputting the transformation matrix that is optimal for fitting a polynomial through lane pixels, we construct the following loss function…
Neven [page 4] teaches the last layer of the segmentation branch outputs a one channel image (binary segmentation), whereas the last layer of the embedding branch outputs a N-channel image, with N the embedding dimension. This is schematically depicted in Fig. 2. Each branch’s loss term is equally weighted and back-propagated through the network. 
Claim 12. The system of claim 9, wherein the generating at least the first edge and the second edge includes executing a dynamic programming algorithm. Neven [Introduction] teaches we propose a fast lane detection algorithm, running at 50 fps, which can handle a variable number of lanes and cope with lane changes.
Claim 13. The system of claim 9, wherein the generating at least the first edge and the second edge includes: clustering the two or more first points to generate an initial first edge and clustering the two or more second points to generate an initial second edge; Neven [A. LANENET, Clustering] teaches clustering the clustering is done by an iterative procedure. By setting _d > 6_v in the above loss, one can take a random lane embedding and threshold around it with a radius of 2_v to select all embeddings belonging to the same lane. This is repeated until all lane embeddings are assigned to a lane. To avoid selecting an outlier to threshold around, we first use mean shift to shift closer to the cluster center and then do the thresholding (see Fig. 2).
and executing a curve fitting algorithm on the initial first edge to generate the first edge and on the initial second edge to generate the second edge. Neven [B. Curve Fitting Using H-Net] teaches curve fitting Before fitting a curve through the lane pixels P, the latter are transformed using the transformation matrix outputted by H-Net.

Claim 14. The system of claim 9, wherein the clustering is executed from a bottom of a frame represented by the sensor data toward a top of the frame. Neven [A. LANENET, Clustering] teaches clustering the clustering is done by an iterative procedure. By setting _d > 6_v in the above loss, one can take a random lane embedding and threshold around it with a radius of 2_v to select all embeddings belonging to the same lane. This is repeated until all lane embeddings are assigned to a lane. To avoid selecting an outlier to threshold around, we first use mean shift to shift closer to the cluster center and then do the thresholding (see Fig. 2). The order of clustering is merely a design choice. 
Claim 15. The system of claim 9, wherein the segmentation mask includes a multi-class segmentation mask. Neven [A. LANENET] teaches LaneNet is trained end-to-end for lane detection, by treating lane detection as an instance segmentation problem. This way, the network is not constrained on the number of lanes it can detect and is able to cope with lane changes.
Neven [A. LANENET] teaches binary segmentation the segmentation branch of LaneNet (see Fig. 2, bottom branch) is trained to output a binary segmentation map, indicating which pixels belong to a lane and which not. To construct the ground-truth segmentation map, we connect all ground-truth lane points1 together, forming a connected line per lane. Note that we draw these ground-truth lanes even through objects like occluding cars, or also in the absence of explicit visual lane segments, like dashed or faded lanes. This way, the network will learn to predict lane location even when they are occluded or in adverse circumstances. The segmentation network is trained with the standard cross-entropy loss function. Since the two classes (lane/background) are highly unbalanced, we apply bounded inverse class weighting, as described in [29].
Neven [A. LANENET] teaches instance segmentation to disentangle the lane pixels identified by the segmentation branch, we train the second branch of LaneNet for lane instance embedding (see fig. 2, top branch). Most popular detect-and-segment approaches (e.g. [14], [38]) are not ideal for lane instance segmentation, since bounding box detection is more suited for compact objects, which lanes are not. Therefore we use a one-shot method based on distance metric learning, proposed by De Brabandere et al. [5], which can easily be integrated with standard feed-forward networks and which is specifically designed for real-time applications.
Claim 16. The system of claim 9, wherein the system is comprised at least one of: a control system for an autonomous or semi-autonomous machine; a perception system for an autonomous or semi-autonomous machine; a system for performing simulation operations; a system for performing deep learning operations; a system implemented using an edge device; a system implemented using a robot; or a system implemented at least partially using cloud computing resources.  Neven [Introduction] teaches fully autonomous cars are the main focus of computer vision and robotics research nowadays, both at an academic and industrial level. The goal in each case is to arrive at a full understanding of the environment around the car through the use of various sensors and control modules. Camera-based lane detection is an important step towards such environmental perception as it allows the car to properly position itself within the road lanes. It is also crucial for any subsequent lane departure or trajectory planning decision. As such, performing accurate camera-based lane detection in real-time is a key enabler of fully autonomous driving. 

Claim 17. It differs from claim 1 in that it is a method performed by the processor of claim 1. Therefore claim 17 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 

Claim 18. The method of claim 17, further comprising: labeling the first edge and the second edge based at least in part on relative locations of the first edge and the second edge with respect to the ego-machine, wherein the performing the one or more operations are based at least in part on the labeled first edge and the labeled second edge. Neven [Introduction] teaches fully autonomous cars are the main focus of computer vision and robotics research nowadays, both at an academic and industrial level. The goal in each case is to arrive at a full understanding of the environment around the car through the use of various sensors and control modules. Camera-based lane detection is an important step towards such environmental perception as it allows the car to properly position itself within the road lanes. It is also crucial for any subsequent lane departure or trajectory planning decision. As such, performing accurate camera-based lane detection in real-time is a key enabler of fully autonomous driving. 

Claim 19. The method of claim 17, wherein the generating at least the first edge and the second edge includes clustering, in a unilateral direction, the two or more first points together and the two or more second points together.  Neven [A. LANENET] teaches binary segmentation the segmentation branch of LaneNet (see Fig. 2, bottom branch) is trained to output a binary segmentation map, indicating which pixels belong to a lane and which not. To construct the ground-truth segmentation map, we connect all ground-truth lane points1 together, forming a connected line per lane. Note that we draw these ground-truth lanes even through objects like occluding cars, or also in the absence of explicit visual lane segments, like dashed or faded lanes. This way, the network will learn to predict lane location even when they are occluded or in adverse circumstances. The segmentation network is trained with the standard cross-entropy loss function. Since the two classes (lane/background) are highly unbalanced, we apply bounded inverse class weighting, as described in [29].

Neven [A. LANENET, Clustering] teaches clustering the clustering is done by an iterative procedure. By setting _d > 6_v in the above loss, one can take a random lane embedding and threshold around it with a radius of 2_v to select all embeddings belonging to the same lane. This is repeated until all lane embeddings are assigned to a lane. To avoid selecting an outlier to threshold around, we first use mean shift to shift closer to the cluster center and then do the thresholding (see Fig. 2).

Claim 20. It differs from claim 4 in that it is a method performed by the processor of claim 4. Therefore claim 20 has been analyzed and reviewed in the same way as claim 4. See the above analysis.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 and similarly recited claims 9 and 17  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. US 10997433 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are similar in scope.
 
17/222680
US 10997433 B2
A processor comprising: processing circuitry to: compute, using a neural network and based at least in part on sensor data generated using one or more sensors of an ego-machine, a multi-class mask indicative of first points corresponding to a first road marking type and second points corresponding to a second road marking type;
1. A method comprising: receiving, from at least one sensor of a vehicle, sensor data representative of an image of a field of view of the at least one sensor; applying the sensor data to a neural network; computing, by the neural network and based at least in part on the sensor data, a multi-class segmentation mask representative of portions of the image corresponding to at least a first lane marking type and a second lane marking type of a driving surface in the field of view; determining lane edges based at least in part on the multi-class segmentation mask; 
compute, based at least in part on the multi-class mask, at least a first edge corresponding to the first road marking type using two or more of the first points and a second edge corresponding to the second road marking type using two or more of the second points;
the multi-class segmentation mask are points, and the determining the lane edges comprises: in a unilateral direction, analyzing each point of the points of the multi-class segmentation mask corresponding to the first lane marking type and the second lane marking type by determining whether an adjacent point is from a same lane marking type as the point; and grouping the points of the same lane marking type.
assign a first label to the first edge and a second label to the second edge based at least in part on relative locations of the first edge and the second edge with respect to the ego-machine;
identifying for one or more of the final lane edges, at least one lane type corresponding to each final lane edge of the one or more final lane edges, the lane type for any particular final lane edge of the one or more final lane edges being identified based on the relative location of the particular final lane edge with respect to the vehicle; 
and perform one or more operations by the ego-machine based at least in part on the first edge, the second edge, the first label, and the second label.
and performing one or more operations by the vehicle based at least in part on the final lane edges and the lane types corresponding to the final lane edges


Likewise claims 2-8, 10-16 and 18-20 are also rejected on the ground of nonstatutory double patenting as being unpatentable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661